DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/25/2022 has been entered.  Claims 1, 4-20, and 22 remain pending in the application.  Claims 2-3 and 21 have been canceled.  Claims 14-20 have been rejoined and examined on the merits.  New claims 23-24 have been added.  

Election/Restrictions
Claims 1, 14-13, and 22-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a  manufacturing system, the manufacturing system comprising: an additive manufacturing (AM) assembly configured to at least partially form a first build component via an AM process; a milling assembly configured to at least partially form a second build component via a milling process; and a coolant supply system configured to selectively supply a coolant to each of the AM assembly and the milling assembly; wherein the AM assembly includes a support assembly that supports the first build component and that is in thermal communication with the first build component as the first build component is manufactured, wherein the coolant supply system is configured to remove heat from the support assembly as the first build component is manufactured by flowing the coolant through at least a portion of the support assembly to regulate a temperature of the first build component as the first build component is manufactured, wherein the coolant supply system includes a coolant supply system controller configured to generate and transmit a control signal to at least partially control a flow of the coolant through the coolant supply system, wherein the manufacturing system is configured to operate in a manufacturing mode that is one of an AM manufacturing mode, in which the AM assembly operates to at least partially form the first build component, and a milling manufacturing mode, in which the milling assembly operates to at least partially form the second build component, wherein the coolant supply system controller is configured to selectively direct the coolant to one of the AM assembly and the milling assembly based, at least in part, on the manufacturing mode of the manufacturing system, wherein the coolant supply system further includes one or more coolant valves configured to selectively restrict the flow of the coolant through at least a portion of the coolant supply system, and wherein the coolant supply system controller is configured to actuate at least one of the one or more coolant valves to selectively direct the coolant to the one of the AM assembly and the milling assembly wherein the milling assembly includes a milling tool that is configured to at least partially form the second build component, wherein at least one of the one or more coolant valves is a selective output valve that is configured to selectively direct an input flow of the coolant to either of: (i) a coolant conduit that conveys the coolant to one or more coolant channels extending through the support assembly, or (ii) a milling tool coolant conduit that directs the coolant to the milling tool, and wherein the coolant supply system controller is configured to actuate the selective output valve to selectively direct the coolant to the one of the AM assembly and the milling assembly.  
The closest prior art is U.S. Patent Application Publication No. 2005/0173380 to Carbone ("Carbone") in view of U.S. Patent Application Publication No. 2018/0022026 to Compton et al. ("Compton") and in further view of U.S. Patent No. 6,634,835 to Smith ("Smith") as set forth in the Final Rejection mailed 02/18/2022.  
The references do not teach or suggest wherein the milling assembly includes a milling tool that is configured to at least partially form the second build component, wherein at least one of the one or more coolant valves is a selective output valve that is configured to selectively direct an input flow of the coolant to either of: (i) a coolant conduit that conveys the coolant to one or more coolant channels extending through the support assembly, or (ii) a milling tool coolant conduit that directs the coolant to the milling tool, and wherein the coolant supply system controller is configured to actuate the selective output valve to selectively direct the coolant to the one of the AM assembly and the milling assembly, as in claim 1.  The references do not teach or suggest wherein the upper baseplate member and the lower baseplate member are configured to be selectively and repeatedly engaged with one another and removed from one another, as in claim 23.  The references do not teach or suggest wherein the coolant supply system further includes a closed coolant loop and a coolant reservoir that contains a volume of the coolant, wherein the coolant is configured to flow repeatedly through the closed coolant loop, and wherein the manufacturing system is configured such that the coolant flows into the coolant reservoir subsequent to being flowed onto the milling tool such that the coolant may be recirculated through the closed coolant loop and subsequently directed to one of the support assembly or the milling tool, as in claim 24.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA JANSSEN/Primary Examiner, Art Unit 1733